MORRIS, Judge.
Defendants assign error to the introduction of the pills seized before defendant Crews was taken to the police station and the pills seized pursuant to the search warrant obtained on the basis of the first seizure. We hold that the trial court’s findings of fact on voir dire were based on competent evidence, the conclusions of law were supported by the findings and the admission of the evidence was proper.
On voir dire, the facts concerning the seizure of the brown bottle of pills were contested. The principal feature of the evidence relied upon by defendants is Crews’ testimony that the officer opened the closet door and with the use of his flashlight *173saw a bottle on a shelf. The officer thereupon reached up to get the bottle from the shelf. The officers, on the other hand, testified that the closet door was open when they entered the room, and they followed Crews into the closet at which time he turned on the light. Officer Spillman testified that he was able to see the bottle on the shelf before he or defendant Crews entered the closet.
It is completely obvious that the court’s findings are supported by the testimony of both officers. Findings of fact made on voir dire are conclusive on appellate courts when supported by competent evidence. State v. McVay and State v. Simmons, 277 N.C. 410, 177 S.E. 2d 874 (1970). The officers were on the premises legally, the bottle was fully disclosed and open to eye and hand, and no search was required for its seizure. The warrantless seizure was, therefore, permissible under the “plain view” doctrine. State v. Harvey, 281 N.C. 1, 187 S.E. 2d 706 (1972) ; State v. Virgil, 276 N.C. 217, 172 S.E. 2d 28 (1970).
Inasmuch as the seizure of the brown bottle was valid, there can be do doubt that probable cause existed for the issuance of the search warrant under which the box of amphetamines was seized. The assignment of error to the admission of this evidence is overruled.
Defendants assign error to the trial court’s instructions to the jury on the ground that it failed to define and apply the law to the evidence. We have carefully reviewed the charge, and we hold that, construed as a whole, it fairly and adequately explains the law. There is no merit to the assignment of error based on the court’s failure to give equal stress to defendants’ evidence. It is incumbent upon the court only to give a clear instruction applying the law to the evidence and the positions of the parties as to the essential features of the case.
Defendants have presented multiple assignments of error based on literally hundreds of exceptions. We have reviewed each of defendants’ contentions, and we find that they present no significant or novel questions of law that merit our further discussion.
*174No error.
Judges Campbell and Vaughn concur.